Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.  Claims 1-8 are rejected below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claims 1 and 8, i.e.: 
In claim 1-7: 
a user screen providing unit for providing…
an association registering unit for registering…
an entity setting unit for creating…
In claim 8: 
a user screen providing unit for providing…
an association registering unit for registering…
an entity setting unit for creating…
a user screen displaying unit for displaying…
an associating inputting unit for obtaining…
 an entity creating and inputting unit for receiving…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 recite limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, Applicant’s disclosure merely further describes the various “units” with respect to the functions they provide and fails to provide a clear link to a particular corresponding structure for performing the claimed functions (e.g. Spec: [0021]: Blocks to be described below do not refer to configurations in units of hardware but to blocks in units of functions.). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, the “units” are interpreted as any hardware, software, and/or combination capable of performing the claimed functions, e.g. Fig. 2-3, [0021]).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the functional “units”, e.g. computer instructions/programs (Spec: 21), are stored in memory and executed by a processor.  This will overcome the 112(b) and 112(f) issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 recite limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, Applicant’s disclosure merely further describes the various “units” with respect to the functions they provide and fails to provide a clear link to a particular corresponding structure for performing the claimed functions (e.g. Spec: [0021]: Blocks to be described below do not refer to configurations in units of hardware but to blocks in units of functions.). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, the “units” are interpreted as any hardware, software, and/or combination capable of performing the claimed functions, e.g. Fig. 2-3, [0021]).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the functional “units”, e.g. computer instructions/programs (Spec: 21), are stored in memory and executed by a processor.  This will overcome the 112(b) and 112(f) issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a “server”, “terminal”, and “system” for allowing users to register associations between forms and entities and users, and managing user displays based on these associations (ie. managing permissions)
Step 1: The claims are directed to a statutory category, namely a “server” (claims 1-6), “user terminal” (claim 7), and “system” (claim 8).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely: 
In independent claim 1:
displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; 
registering association of a second form with a first form…
creating an entity when a form is specified…
when displaying a first entity…displays, as a related entity, a second entity...
Dependent claims 2-6 recite the same or similar abstract idea(s) as independent claim 1 with merely further recitation of mere data characterization or additional steps performed as part of the abstract idea, i.e.: 
In claim 2: …when a user associates the second form with the first form, registering the first form, second form, and first user to be associated with each other…when displaying a first entity for a first user…displaying the second entity as a related entity…and when displaying the first entity for a second user…not displaying the second entity as a related entity… 
In claim 3: wherein… sets a data set of an entity by receiving input…displaying the second entity as a related entity of the first entity when a condition that item data of a key item in the first entity matches with item data of the key item included in the second entity…
20In claim 4: wherein in a case where the second form is associated with the first form unidirectionally, when displaying the first entity….displaying the second entity as a related entity…when displaying the second entity…not displaying the first entity as a related entity.In calim 
In claim 5: wherein Z008-50001US52in a case where both the first and second forms are associated with each other…displaying the first entity as a related entity of the second entity…
Claims 6-8 recite similar limitations to the limitations above.  
The identified limitations in claims 1-8 above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite elements directed to allowing users to register associations between forms and entities and users, and managing user displays based on these associations., e.g. permissions or relevance, which are part of manual human activities including team project and document collaboration (e.g. Spec: 15-16, 94-95) and thus fall well within the category of certain methods of organizing human activity including business project management and interactions and/or a management of personal behavior or relationships and interactions between people;
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the elements identified above include mere data observations, evaluations, judgments, and/or opinions capable of being performed mentally and/or with the aid of pen and paper. 
Step 2A – Prong 2: Claims 1-8 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the additional elements include the “server” “user terminals” “network” “user screen providing unit” “association registering unit” “entity setting unit” “display.”  However the aforementioned elements merely amount to generic computer components recited at a high-level of generality including the mere receiving of user input and display of data via a generic “user screen” and thus the aforementioned elements are found to merely amount to the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)), and/or attempts to limit the abstract idea to a particular technological environment/field of use of computer-based/electronic document editing (MPEP 2106.05(h)) and therefore fails to integrate the recited abstract idea into a practical application, furthermore the communication between the server and user terminal(s) at most amounts to mere insignificant extra-solution activity, e.g. data gathering, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g));
Step 2B: Claims 1-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)), and performs insignificant extra-solution activity, e.g. sending and receiving data between a server and user terminal(s) (claims 1-8), (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to allowing users to register associations between forms and entities and users, and managing user displays based on these associations (ie. managing permissions) 
	Claims 1-8 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilbert (2006/0064434) in view of Shaknovich (2020/0151630)

Regarding Claim 1, Gilbert discloses: 
A server connected with a user terminal via a communication network, the server comprising: (Figure 1, 0015-a client system in communication with server system over network) 
a user screen providing unit for providing a user terminal with user screens capable of displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; (Figure 1, Figure 3, 0032-0036- server system (6) providing user navigation pane displaying accounts, projects, folders, subfolders, and documents /  content pane displaying metadata of accounts or project (including project type); 0049, 0061-the project type (“form”) defines a folder structure (entity data set))
an association registering unit for registering association of a second form with a first form when the second form is associated with the first form on a user screen by a user; (Figure 1, 0067- server system (6) enabling a user to clone a project which propagates (associates) the folder structure (form) of an existing project to another project (ie. under a different account) (associating both of the project types together)) 
and an entity setting unit for creating an entity when a form is specified and an entity based on the specified form is created on a user screen by a user, (Figure 1, 0049, 0061(bottom) – server system (6) enabling automatically creating predefined folders (entities) when the user specifying the type of project (form))
wherein when displaying a first entity created on the basis of the first form on a user screen, the user screen providing unit displays, as a related entity of the first entity, a second entity created on the basis of the second form. (0036- when a user expands the navigation pane to show each of the respective folders (entities), having the same name under each of their respective projects (forms)) 
Gilbert does not explicitly state, 
“A server connected with a plurality of user terminals via a communication network, the server comprising: Shaknovich, in analogous art, discloses this limitation: 
[0034-0037, Figure 1 -   FIG. 1 shows an example computing environment 100 for automated electronic document workflows, according to some embodiments of the present disclosure. The illustrative computing environment 100 can include a computer system (e.g., workflow server 102), one or more client devices 104, and one or more application services 106a-106n (106 generally). The various components of system 100 may be coupled via one more computer networks 110, including wireless and/or wired computer networks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Shaknovich’s plurality of user terminals to Gilbert’s computing environment, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2, Gilbert discloses: 
The server according to claim 1, wherein when a first user associates the second form with the first form, the association registering unit registers the first form, the second form, and the first user in association with each other, (0050-0051-users creating the projects are automatically added to team member list for viewing access (user would be associated to both project types); both have same project type (associated to each other))  
and when displaying the first entity on a user screen of the first user, the user screen providing unit displays the second entity as a related entity of the first entity, (0036- in the navigation pane, the user viewing each of the respective folders (entities), having the same name, under each of the projects (forms))
and when displaying the first entity on a user screen of a second user that does not associate the second form with the first form, the user screen providing unit does not display the second entity as a related entity of the first entity.  (0050-0051, 0055-0056- a team member of only the first project, would have access to only the first project (not the second project)) 

Regarding Claim 3, Gilbert discloses: 
The server according to claim 1, wherein the entity setting unit sets a data set of an entity by receiving input of item data of one or more items included in a form, (0049, 0061(bottom) –the predefined folders (entity data set) are automatically created when creating or editing the project type (form))
and the user screen providing unit displays the second entity as a related entity of the first entity when a condition that item data of a key item in the first entity matches with item data of the key item included in the second entity is met. (Figure 5, 0074-0077- when searching items (ie. documents) (key items) in either folder, both folders (with same name) under different projects, would be displayed in search results) 

Regarding Claim 4, Gilbert discloses: 
The server according to claim 1, wherein in a case where the second form is associated with the first form unidirectionally, when displaying the first entity on a user screen, the user screen providing unit displays the second entity as a related entity of the first entity, and when displaying the second entity on a user screen, the user screen providing unit does not display the first entity as a related entity of the second entity. (0068-0070- when one of the projects was “closed” and served as knowledge (intellectual capital) for reuse (cloning) by a new project (upper/lower projects - unidirectional); 0055-0058- a user that is a team member of both projects would be able to view the folders of both projects in their navigation pane at the same time; a user that is a team member of only the second (open) project could see the second (open) project but could not see the first (closed) project) 

Regarding Claim 5, Gilbert discloses: 
The server according to claim 4, wherein in a case where the second form is associated with the first form and the first form is associated with the second form, the user screen providing unit also displays the first entity as a related entity of the second entity when displaying the second entity on a user screen.  (0067, 0036- after project cloning propagates (associates) both projects to the same project type (form), the project folders (entities), having the same name, would be shown at the same time in the navigation pane; 0055-0058- a user that is a team member of both projects would be able to view both project folders in their navigation pane)

Regarding Claim 8, Gilbert discloses: 
An information management system comprising a user terminal and a server connected with each other via a communication network, (Figure 1, 0015-client system (4) in communication with server system (6) over network) wherein 
the server includes: 
a user screen providing unit for providing a user terminal with user screens capable of displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; (Figure 1, Figure 3, 0032-0036- server system (6) providing user navigation pane displaying accounts, projects, folders, subfolders, and documents /  content pane displaying metadata of accounts or project (including project type); 0049, 0061-the project type (“form”) defines a folder structure (entity data set))
an association registering unit for registering, when a second form is associated with a first form on a user screen by a first user, the first user, the first form, and the second form in association with each other; (Figure 1, 0067- server system (6) enabling a user to clone a project which propagates (associates) the folder structure (form) of an existing project to another project (ie. under a different account) (associating both of the project types together); 0050-0051-users creating the projects are automatically added to team member list for viewing access (user would be associated to both project types); both would be viewable by the user)  
an entity setting unit for creating an entity when a form is specified and an entity based on the specified form is created on a user screen by a user, (Figure 1, 0049, 0061(bottom) – server system (6) enabling automatically creating predefined folders (entities) when the user specifying the type of project (form))
the user terminal includes: (Figure 1(15) – client system (4))
a user screen displaying unit for displaying user screens; (Figure 1, Figure 3, 0015, 0032-0036- client (4) display screen displays a user navigation pane displaying accounts, projects, folders, subfolders, and documents / content pane displaying metadata of accounts or project (including project type)) 
an association inputting unit for obtaining an instruction from a user to associate the second form with the first form on a user screen; (Figure 1, 0015, 0067- client (4) receiving an instruction from a user to project clone- propagates (associates) the folder structure (form) of an existing project to another project (ie. under a different account) (associating both of the project types together))
an entity creating and inputting unit for receiving input of item data of an item provided in advance in a form and obtaining an instruction to create an entity based on a form on a user screen, (Figure 1, 0015, 0049, 0061(bottom) – client (4) receiving an instruction from a user on the type of project (form) which automatically creates predefined folders (entities) which can be edited)
and when displaying the first entity created on the basis of the first form on a user screen of a first user, the user screen providing unit of the server displays, as a related entity of the first entity, a second entity created on the basis of the second form associated with the first form when a condition that item data of a key item in the first entity matches with item data of the key item included in the second entity created on the basis of the second form is met. (Figure 5, 0074-0077- when searching items (ie. folders, documents) (key items) in the folders (first and second entities) of the same project types (forms), both entities would be displayed in the search results)
Gilbert does not explicitly state, 
An information management system comprising one or more user terminals and a server connected with each other via a communication network
Shaknovich, in analogous art, discloses this limitation: [0034-0037, Figure 1 -   FIG. 1 shows an example computing environment 100 for automated electronic document workflows, according to some embodiments of the present disclosure. The illustrative computing environment 100 can include a computer system (e.g., workflow server 102), one or more client devices 104, and one or more application services 106a-106n (106 generally). The various components of system 100 may be coupled via one more computer networks 110, including wireless and/or wired computer networks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Shaknovich’s one or more user terminals to Gilbert’s computing environment, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   
Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over GIlbert 

Regarding Claim 6, Gilbert discloses: 
A user terminal comprising: (Figure 1, 0015-client system (4) in communication with server system over network)
a user screen displaying unit for displaying user screens capable of displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; (Figure 1, Figure 3, 0015, 0032-0036- client (4) display screen providing user’s navigation pane displaying accounts, projects, folders, subfolders, and documents /  content pane displaying metadata of accounts or project (including project type); 0049, 0061-the project type (“form”) defines a folder structure (entity data set))
an association inputting unit for obtaining an instruction from a user to associate a second form with a first form on a user screen; (Figure 1, 0015, 0067- client (4) receiving an instruction from a user to project clone- propagates (associates) the folder structure (form) of an existing project to another project (ie. under a different account) (associating both of the project types together))
and an entity creating and inputting unit for receiving an instruction to create an entity based on a form on a user screen, (Figure 1, 0015, 0049, 0061(bottom) – client (4) receiving an instruction from a user to automatically creating predefined folders (entities) when the user specifies the type of project (form))
wherein when displaying a first entity created on the basis of the first form on a user screen, the user screen displaying unit displays a second entity created on the basis of the second form associated with the first form as a related entity of the first entity. (0036- when expanding the navigation pane – and showing each of the respective folders (entities) (associated through same name and user) under each respective project (form))

Regarding Claim 7, Gilbert discloses:  The user terminal according to claim 6, wherein when displaying the first entity on a user screen, the user screen displaying unit displays the second entity as a related entity of the first entity, and when displaying the second entity on a user screen, the user screen displaying unit does not display the first entity as a related entity of the second entity. (0036- in the navigation pane, the user (team member) would be able to view each of the respective folders (both associated to each other and the user)- both associated to different projects (forms); 0050-0051, 0055-0056- a team member of the first project only, would have access to only the first project (not the second project))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20050108293 A1 –teaches matter-centric document management.
US 20180196697 A1 – teaches linking tasks and resources;   
“A plurality of \attributes associated with a task resource may be analyzed. A plurality of contexts that are associated with the plurality of attributes may be determined and the plurality of attributes may be classified into one or more contextual groups. At least one resource node related to the task resource may be identified, the at least one resource node having a plurality of identified attributes sharing at least two contexts associated with the plurality of attributes that are associated with the task resource. An actionable link to at least one resource corresponding to the at least one identified resource may be displayed.” (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623